Shaw, C. J.
The gist of the plaintiff’s complaint is, that he was the owner of a small parcel of land in Ipswich, along which, between his land and that of a conterminous proprietor, ran a small brook or stream of water; that' the plaintiff had, on his own land, a shop or building, with vats and pits under it, used for washing wool and dressing skins; that he had formerly, and before the laying of the aqueduct hereafter mentioned, turned a part of said brook, as occasion required, so as to fill his vats and supply him with water, returning it again into the stream; that in or prior to the year 1844, the officers of the county laid an aqueduct, for the use of the county jail, house of correction, and hospital for the insane, with the consent of the plaintiff and other land owners, as expressed in their deed hereafter mentioned ; that at or about the time said aqueduct was laid, a pipe, entering the same and conducting water to the plaintiff’s works, was laid down, but by whose order, or under what authority, did not appear; that *533after a trial of one or two years, the county commissioners, finding thgtt the supply of water for the county buildings was insufficient, after notice to the plaintiff, ordered the said pipe to be cut off, and it was cut off accordingly, to the great damage of the plaintiff.
The defendants relied upon a deed, executed by the plaintiff and others, on the 19th of June 1844, and which accompanies the report of the trial. The execution of this deed being admitted, the judge who tried the cause was of opinion, and proposed to instruct the jury, that this deed operated as a grant to the county of the entire use of the water; that the defendants, as county officers, had a right, if in their judgment the use of the county buildings required it, to cut off the plaintiff’s pipe ; and that the action could not be maintained. Whereupon the plaintiff became nonsuit, subject to the opinion of the whole court.
It has been contended for the plaintiff, that the construction put upon this deed, at the trial, is not the correct one; that the effect of the deed on the part of the plaintiff was to assent to the past acts of the county officers, in entering on his land and laying down the aqueduct, and an acknowledgment of the receipt of damages therefor, and the grant of a future right to enter his land, for the purpose of repairing and replacing the aqueduct pipes, doing as little damage as possible. But we cannot put this restricted construction upon this deed. The purpose is expressed by the term “aqueduct.” An aqueduct, from a spring of water to certain buildings, can be applied to no other useful purpose, than that of conveying water to them. A right to the use of water is incident to the ownership of land, and a grant of a perpetual special use of land to convey water, carries with it a right to the use of the water to be conveyed. The grant of a right to lay and maintain aqueduct pipes would be useless and illusory without it. If the plaintiff might divert part of the water, why not the whole ? He could not, as formerly, after using it, return it into the stream again. All that was withdrawn was diverted absolutely from the aqueduct. Every grant of a right or *534privilege carries with it, by necessary implication, everything necessary to its enjoyment, which the grantor has it in his power to grant. Looking at this deed, in reference to the subject matter, and the circumstances under which it was given, and with reference to its terms, it appears, either a perpetual grant of the use of the plaintiff’s land, or rather it recites a previous parol grant, and by this deed ratifies and confirms it,, for the purpose of conveying the water in question to the county buildings, and as incident thereto the use of the water; and he could not afterwards divert it.
But it has been further contended, that as the plaintiff’s pipe was in fact inserted, at or about the time the aqueduct was laid and the deed given, it must be presumed that the plaintiff intended to reserve that right, and that the county officers acquiesced in it. But it is difficult to maintain this position. There can be no such right by reservation, whatever may have been the intent and expectation of the plaintiff, for there is none made in the deed, and it is not competent to prove it by parol evidence; nor by grant, for none is shown or pretended; nor by prescription, for it was used but a very short time. If this pipe was inserted before the deed, the right to retain it, there being no reservation in the deed, was relinquished by the deed, if we are right in construing it a grant of the use of the water. If it was inserted after the grant, it was either a trespass, or done in pursuance of a parol license, revocable, and afterwards revoked ; and in either case the plaintiff can found no rightful claim on that ground. It would be difficult to find any authority, in county commissioners, to give any parol license or permission which would bind the county.
It is possible that the plaintiff embraced more in his deed than he intended to do; but we can infer his intention only from his deed, expounded according to the rules of law. It was wholly matter of contract, and it was competent to him to grant or reserve as much of his right to the land and water as he thought expedient; but, to the extent to which his deed goes, he has granted away his .rights, and that must be deemed conclusive.
Nonsuit confirmed.